
	
		I
		111th CONGRESS
		1st Session
		H. R. 2637
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the age at which distributions from qualified retirement plans are required to
		  begin and to extend the waiver of required minimum distribution rules for
		  certain retirement plans and accounts through 2010.
	
	
		1.Extension of waiver of
			 required minimum distribution rules for certain retirement plans and
			 accounts
			(a)In
			 generalSubclause (i) of
			 section 401(a)(9)(H) of the Internal Revenue Code of 1986 is amended by
			 striking calendar year 2009 and inserting calendar years
			 2009 and 2010.
			(b)Conforming
			 amendments
				(1)Clause (ii) of
			 section 401(a)(9)(H)(ii) of such Code is amended—
					(A)by striking
			 2009 in subclause (I) and inserting 2010,
			 and
					(B)by striking
			 calendar year 2009 in subclause (II) and inserting
			 calendar years 2009 and 2010.
					(2)The last sentence
			 of section 402(c)(4) of such Code is amended—
					(A)by striking
			 distribution during 2009 and inserting distribution
			 during calendar year 2009 or 2010, and
					(B)by striking
			 applied during 2009 and inserting applied during such
			 calendar year.
					(c)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply for
			 calendar years beginning after December 31, 2009.
				(2)Provisions
			 relating to plan or contract amendments
					(A)In
			 generalIf this paragraph
			 applies to any pension plan or contract amendment, such pension plan or
			 contract shall not fail to be treated as being operated in accordance with the
			 terms of the plan during the period described in subparagraph (B)(ii) solely
			 because the plan operates in accordance with this section.
					(B)Amendments to
			 which paragraph applies
						(i)In
			 generalThis paragraph shall
			 apply to any amendment to any pension plan or annuity contract which—
							(I)is made pursuant
			 to the amendments made by this section, and
							(II)is made on or
			 before the last day of the first plan year beginning on or after January 1,
			 2012.
							In the case of
			 a governmental plan, subclause (II) shall be applied by substituting
			 2013 for 2012.(ii)ConditionsThis paragraph shall not apply to any
			 amendment unless during the period beginning on the effective date of the
			 amendment and ending on December 31, 2010, the plan or contract is operated as
			 if such plan or contract amendment were in effect.
						2.Increase in age for
			 required distributions
			(a)In
			 generalSubparagraphs
			 (B)(iv)(I) and (C) of section 401(a)(9) of the Internal Revenue Code of 1986
			 are each amended by striking 701/2 each
			 place it appears and inserting 75.
			(b)Conforming
			 amendments
				(1)Section 219(d)(1)
			 of such Code is amended by striking 701/2
			 in the heading and the text and inserting 75.
				(2)Section 408(c)(4)
			 of such Code is amended by striking 701/2
			 in the heading and the text and inserting 75.
				(3)Section 408(b) of such Code is amended by
			 striking 701/2 and inserting
			 75.
				(4)Section 457(d)(1)(A)(i) of such Code is
			 amended by striking 701/2 and inserting
			 75.
				(c)Effective
			 dateThe amendments made by this section shall apply to years
			 beginning after the date of the enactment of this Act.
			
